Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 1 of 31
Solidarity Against Racism and Police Violence - A Message from O&G [/solidarity-against-racism-

and-police-violence]

KNOW YOUR RIGHTS: Coronavirus (COVID-19) and the Workplace [/know-your-rights-coronavirus-
covid-19-and-workplace]

Home [/] / About Us / Commitment to Public Interest [/commitment-public-interest] /

Public Interest Partnerships and Collaboration

Public Interest Partnerships and
Collaboration

ABOUT US

Our Firm [/law-firm]

Mission Statement &
Philosophy [/law-
firm/mission-statement-
philosophy]

Client Service [/client-
service]

Commitment to Public
Interest [/commitment-
public-interest]

Pro Bono
Representation
[/commitment-
public-interest/pro-
bono-
representation]

O&G has taken on cases referred by - and has co-
counseled with - the finest public interest law groups in
the country, including the ACLU and its Women’s Rights
Project, the VYCLU and its Reproductive Rights Project,
the Transgender Legal Defense and Education Fund, the
NYU Immigrant Rights Clinic, the National Employment
Lawyers Project, the Legal Aid Society of New York,
Mobilization for Justice, Inc., the Sex Workers Project at
the Urban Justice Center, South Brooklyn Legal Services,
the Asian American Legal Defense and Education Fund,
the MinKwon Center for Community Action, the Legal Aid
Justice Center's Immigrant Advocacy Program, Legal Aid
At Work, Youth Represent, Make the Road New York, the
National Women’s Law Center, and HIV Law Project - and
many others.

In addition to co-counseling with such partners, the firm
provides a wide array of services, training, technical
assistance, and other support to attorneys and advocates
Contritiitiond-CY-05595-SDA Dacian hondpfotit Urgarnzations. PaPExatipié, 0&G

[/commitment-
public-
interest/contributions]

Partnerships
[/commitment-
public-
interest/public-
interest-
partnerships-and-
collaboration]

Projects [/law-
firm/commitment-
public-
interest/projects]

Public Interest
Award
[/commitment-
public-
interest/public-
interest-award]

Public Interest
Committee
[/commitment-
public-
interest/public-
interest-committee]

Commitment to Equity
and Engagement
[/commitment-equity-
and-engagement]

Recognition
[/recognition]

Careers [/careers]

Locations [/locations]

attorneys:

e Provide training for volunteer attorneys for the
Eastern District of New York's Pro Bono Mediation
Advocacy Program;

e Co-author amicus briefs with non-profit advocacy
groups;

e Provide support and advice to advocates from the
Legal Aid Society and Legal Services New York City
on cases involving severance and settlement
negotiations, complaints of discrimination and
retaliation, and wage-and-hour issues;

e Provide on-going support to a consortium of
advocates dedicated to reducing barriers to
employment for individuals with criminal records;

e Represented hundreds of members of the
Restaurant Opportunities Center;

e Participate in Lambda Legal’s Cooperating Attorney
Network;

¢ Consult with the member-based group Domestic
Workers United on litigation strategies; and

e Presented on workplace rights for the Grace
Institute and the Low Wage Workers Task Force,
among other activities.

O&G attorneys sit on the boards of many non-profit
organizations, including Workplace Fairness, Human
Rights Watch, A Better Balance, the Lawyers’ Committee
for Civil Rights Under Law, the National Women’s Law
Center, and Queers for Economic Justice. |n addition, the
firm's attorneys have ongoing partnerships with the
Vance Center for International Justice of the New York
City Bar, New York Communities for Change, Mobilization
for Justice, Inc., the Washington Lawyers Committee for
Civil Rights Under Law, and First Shift.

Outten & Golden has been widely recognized for its
public service work, having been recognized by: the H/V
Law Project, Make the Road New York, MFY Legal
Services, and Legal Services New York City (2010); the
American Bar Association’s Labor & Employment Section
with the Frances Perkins Award for Public Service (201 1);
Case 1:10-cv-05595-SDA Dg ranamurkéts fort Wdrk OH HBnaiP OF IGWiridome

New York, NY [/law-
firm/locations/new-york]

(212) 209-0672

685 Third Avenue
25th Floor

New York, NY 10017

workers (2016); the Lawyers’ Committee for Civil Rights
Under Law with the Robert F. Mullen Pro Bono Award
(2017); and the Fortune Society (2018) for helping those
with criminal histories obtain employment. Our attorneys
have also been awarded numerous other awards from our
various non-profit organizations for their pro bono
services.

Make the Road New York - The EmPIRE Act

O&G has been working with Make the Road New York
(MRNY) to pass the “Empowering People in Rights
Enforcement (EmPIRE) Worker Protection Act,” which
was introduced in the New York State Senate to allow
private individuals and representative organizations to
bring public enforcement actions on behalf of the state
for violations of the New York labor law. The other
Washiiagttia.ib¥lved include the CenfsarbF Papgiaco, CA
la" emocracy, the New York Communlta® eFC hergens/san-
firm/location Sh DOO ork, the New PISS mittee for

dc
Occupational Safety and Health, an@Ab)GNeMaeeYork.

(202) 890-1509 One California Street
601 MiBedtenBalagce - Families @Work hegalbGlinic
Avenue NW San Francisco, CA 94111

Suite eeag?, O&G and A Better Balance started the Families

Was8itpok Legaldeiniic to provide advice and counseling to
low-income workers juggling their work and family

© 2020 Outten & Golden LLP — Attorney AdvertigReponsibilities. Attorneys from O&G's Family
/ Contact Us [/contact] / Site Map [/sitemap] / DiscaaRO Raibllitigs ans ies buitiss Discaimngtion Practice

/ Who We Represent [/who-we-represent]

Group and A Better Balance offer free consultations to
clients about their rights under federal, state, and city
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 4 of 31

Solidarity Against Racism and Police Violence - A Message from O&G [/solidarity-against-racism-

and-police-violence]

KNOW YOUR RIGHTS: Coronavirus (COVID-19) and the Workplace [/know-your-rights-coronavirus-
covid-19-and-workplace]

Home [/] / Our Team [/lawyer-attorney/our-team] / Attorneys [/our-team/attorneys] / Justin M. Swartz

 

Justin M. Swartz

Partner

New York Office

(212) 209-0672
jms@outtengolden.com

 

About

JUSTIN M. SWARTZ, a partner at Outten &
Golden LLP in New York and Co-Chair of its
Class Action Practice Group [/practice-
groups/class-collective-action] , represents
employees in class action wage/hour and
discrimination cases, as well as individual
discrimination cases and other employment
matters. He is also Co-Chair of the firm’s Public
Interest Committee [/law-firm/commitment-
public-interest] .

Over the past ten years, Mr. Swartz has been
lead counsel or co-lead counsel in dozens of
unpaid wage theft class and collective actions
on behalf of workers in a wide variety of
industries. He has represented thousands of
workers in unpaid overtime lawsuits including
assistant store managers at drugstores,
restaurants (including Chipotle), and retail
clothing chains, furniture salespeople, unpaid
interns, “volunteers” who work for private
companies (including Major League Baseball),
dishwasher repair people, exterminators,
delivery driverS Seeurit} Guards tinalctal Document 14é¢rpy mittee GPEG IAI Enipfoymnent Opportunity

services employees, bank assistant branch
managers, grocery store assistant managers
and hourly workers, pet groomers, entry-level
accounting employees, and adult entertainers,
among others. He is currently litigating cases
challenging the practice of classifying workers
as independent contractors and failing to pay
overtime compensation. He has also
represented thousands of restaurant workers in
overtime, minimum wage, and tip theft cases,
including cases against TGI Friday’s and
Applebees, as well as restaurants owned by
Mario Batali, Bobby Flay, and other celebrity
chefs. Mr. Swartz and Outten & Golden LLP's
Public Interest Committee have represented
hundreds of low-wage workers in minimum
wage and unpaid overtime cases, including
construction workers, farm workers, and low-
wage cleaning workers in their claims that large
contractors failed to pay them overtime
compensation for their work cleaning buildings
around Ground Zero in 2001.

He has also represented workers in
employment discrimination claims against
companies that have refused to hire minorities
with criminal records, systemic gender
discrimination claims against a major utility
company; and several individual race, gender
identity, sexual orientation, and national origin
discrimination cases. He has represented
hundreds of female and African American stock
brokers in nationwide discrimination class
action lawsuits against the country's leading
brokerage firms, including Merrill Lynch, Bank
of America, Goldman Sachs, and Smith Barney.

Mr. Swartz is active in bar associations
including the American Bar Association Section
of Labor and Employment Law where he is Co-
Chair of the Section’s CLE/Institutes and
Meetings Committee, Co-Chair of the

Law, and is a former Co-Chair of the Ethics and
Professional Responsibility Committee.

Mr. Swartz frequently works with non-profit
organizations on public interest matters
including successfully representing a formerly
incarcerated security guard in a licensing
hearing in conjunction with MFY Legal Services
and representing three low-wage immigrant
women in sexual harassment, assault and
battery, and overtime claims as co-counsel with
the ACLU Women's Rights Project. He has co-
counseled with, and performed pro bono
services for, Make the Road New York, The
Legal Aid Society, South Brooklyn Legal
Services, Manhattan Legal Services, the New
York Civil Liberties Union, Legal Momentum,
NYLAG, the Sylvia Rivera Law Project, and MFY
Legal Services as a volunteer attorney at its
legal clinics. Mr. Swartz is also part of the
Lambda Legal Cooperating Attorney Network.
While living in Chicago, he volunteered at First
Defense Legal Aid, providing emergency
representation for recent arrestees and
documenting police misconduct.

Mr. Swartz joined Outten & Golden LLP in
December 2003 after representing workers as
an associate at Goodman & Zuchlewski, LLP, in
New York and Stowell & Friedman, Ltd., in
Chicago.

He graduated from DePaul University School of
Law with honors in 1998.
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 6 of 31

Justin M. Swartz

Top Attorney

     

Justin M. Swart

 

aise See oa a
(Gas eam ard
Aaa ay

 

t Back to top

Bar Admissions & Professional Activities

¢ Mr. Swartz is admitted to practice law only in New York and Illinois.

e Mr. Swartz is admitted to the following federal courts: The United States District Courts for the
Southern District of New York, the Eastern District of New York, the Western District of New
York; and the Northern District of Illinois.

e Mr. Swartz is active in several bar associations including the Association of the Bar of the City of
New York, where he has served on the Committee on Civil Rights (2005-2008) and the Committee
on Labor and Employment Law (2002-2005). He is a member of the Executive Board of the
National Employment Lawyers Association (NELA) New York affiliate and is Co-Chair of the NELA
National Wage and Hour Committee. He is an active member of the ABA Section on Labor and
Employment Law, where he was a Vice Chair of the planning committee for the 4° Annual CLE
Conference, was Co-Chair of the Ethics and Professional Responsibility Committee from 2005-
2008, is a Contributing Editor for the supplement to the BNA/ABA LEL Section treatise, The Fair
Labor Standards Act, a Chapter Monitor for the supplement to the BNA/ABA LEL Section treatise,
Employment Discrimination Law, and co-chair of the Equal Employment Opportunity Committee
2012 conference planning committee. He also belongs to the American Constitution Society and
Americans United for Separation of Church and State.
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 7 of 31

Speaking Engagements

Mr. Swartz speaks frequently on employment law and ethics. He has spoken and co-authored papers
on prosecuting employment discrimination claims, representing sexual harassment victims,
discrimination claims against lesbian, gay, bisexual, and transgender people, a wide variety of wage
and hour issues, workplace privacy issues, retaliatory counterclaims by employers, discrimination suits
by law-firm partners, stereotyping evidence in discrimination cases, and other employment law and
ethics issues.

2019

© Speaker, Moderator: "Arbitration Administrators Hear From NELA Lawyers On The Challenges
They Face In Arbitration [http://exchange.nela.org/springseminar/program/schedule] ,' National
Employment Lawyers Association, 2019 Spring Seminar, Denver, CO

2018

e Speaker: "View from the Plaintiffs’ Bar: Adapting Your Defense Strategies to New and Innovative
Techniques and Tactics," American Conference Institute, 26th National Forum on Wage & Hour
Claims and Class Actions, Miami, FL

2017

¢ Panelist: "-FLSA/Wage & Hour Issues in US Sport," Sports Lawyers Association (SLA), 2017
Annual Conference, Denver, CO

¢ Panelist: "Interactive “Ask the Plaintiff's Bar," American Conference Institute'2 29th National
Forum, Wage & Hour Claims and Class Actions, Session: Adapt Your Strategies to New and
Innovative Techniques Being Brought by Your Adversaries Specifically in the Wage Context,
Miami, FL

2016

e Panelist: "Interactive “Ask the Plaintiff's Bar” Session: Adapt Your Strategies to New and
Innovatice Techniquest Beign Brought by Your Adversaries Specifically in the Wage Context,"
American Conference Institute, 28th National Forum on Wage & Hour Claims and Class Action,
San Francisco, CA

e Moderator: "Co-Counseling & Cooperating with Other Plantiffs' Lawyers (Or Playing Nice in The
Sandbox)," NELA, 2016 Annual Convention, Los Angeles, CA

2015

© Speaker: "Views From The Plaintiff's Bar," American Conference Institute, 25th Wage & Hour
Conference, San Francisco, CA
Moderatof*Guinsrand Workers Onder THe Wiicrdsedpd: Saved BMents arerPidd pects," ABA

Section of Labor & Employment, National Conference on Equal Employment Opportunity Law,
Miami Beach, FL

Faculty: "Wage-Hour Actions," NYU University School of Law, Eighteenth Annual NYU Workshop
on Employment Law for Federal Judges, NYU Labor & Employment Law, Institute of Judicial
Administration, New York, NY

Speaker: "View from the Plaintiffs’ Bar: Adapting Your Defense Strategies to New and Innovative
Techniques and Tactics," American Conference Institute, 23rd National Forum on Wage & Hour
Claims and Class Actions, Miami, FL

Speaker: "Current Issues in Settlement of FLSA Cases," New York City Bar Association, New York,
NY

Panelist: "Displaying Professionalism When Clients Allege Wrongdoing and Malpractice," ABA,
Section of Labor & Employment Law, 9th Annual Labor & Employment Law Conference,
Philadelphia, PA

Speaker: "Interns and Volunteers as Employees?," New York University, 68th Annual Conference
on Labor, New York, NY

2014

Moderator: "Arbitration and Alternatives," New York University, Title VII of the Civil Rights Act After
50 Years, NYU 67th Annual Conference on Labor, New York, NY

Panelist: "Views From The Plaintiffs’ Bar: Adapting Your Defense Strategies to New and
Innovative Techniques and Tactics," American Conference Institute, 20th Wage & Hour Claims
and Class Actions Conference, Miami, FL

Speaker: "View from the Plaintiffs’ Bar: Adapting Your Defense Strategies to New and Innovative
Techniques and Tactics," American Conference Institute, 21st Wage & Hour Claims and Class
Actions Conference, New York, NY

Speaker: "Keeping the Heat On Employers in FLSA Cases," NELA, 2014 Annual Convention:
Blazing the Trail, Courage, Challenge, Change, Boston, MA

Speaker: "Defeating and Dealing with Arbitration Agreements in Fair Labor Standards Act (FLSA)
Cases," American Association for Justice, Employment Rights Section and Wage & Hour
Litigation Group, Baltimore, MD

Panelist: "FLSA Mediation Issues," JAMS, Employment Law Practice Group Conference, New
York, NY

Moderator: "Raising the Level of Ethics and Professionalism in the Labor and Employment Bar,"
ABA Section of Labor & Employment Law, 8th Annual Labor & Employment Conference, Los
Angeles, CA

Panelist: "Views From The Plaintiffs’ Bar: Adapting Your Defense Strategies to New and
Innovative Techniques and Tactics," American Conference Institute, 21st Wage & Hour Claims
and Class Mtb HE COA REreHOS Naw NAM 144-7 Filed 12/07/20 Page 9 of 31

¢ Speaker: "View from the Plaintiffs’ Bar: Adapting Your Defense Strategies to New and Innovative
Techniques and Tactics," American Conference Institute, 22nd National Forum on Wage & Hour
Claims and Class Actions, Los Angeles, CA

e Facilitator: "A Side Bar With the Judges on Rule 30(b)(6): Use, Abuse, and Process," National
Conference on Equal Employment Opportunity Law, Rancho Mirage, CA

2013

e Faculty: "Wage and Hour Practice Today: Policies and Litigation Strategies after Comcast,
Genesis, and Espenschied," American Law Institute, CLE, Audio/Webcast

© Speaker: "Wage & Hour Claims and Class Actions," American Conference Institute, 18th National
Forum, New York, NY

© Speaker: "Attorney's Fees and Settlement of FLSA Actions," Bridgeport Continuing Legal
Education

e Panelist: "Talk to Me: Communications with Potential Class Members Before and After Complaint
Filing," ABA Labor & Employment Section, 7th Annual Conference, New Orleans, LA

e Panelist: "Plaintiff's Perspective on Wage and Hour Litigation," New York County Lawyers’
Association, How to Handle a Wage and Hour Case, New York, NY

e Panelist: "Settling Wage-Hour Litigation (including Rule 68 Offers after Genesis Healthcare v.
Symezyk), Litigation and Settlement of FLSA Claims," NYU Labor & Employment Law, NYU 66th
Annual Conference on Labor, New York, NY

e Panelist: "Attorney's Fees and Settlement of FLSA and Wage & Hour Actions," FLSA/Wage &
Hour 2013 Litigation & Management, New York, NY

¢ Panelist: "Class and Collective Action Certification and Related Discovery," Practising Law
Institute (PLI), Managing Wage & Hour Risks 2013, New York, NY

t Back to top

Publications & Articles

A Puzder-Led Labor Department Would Make Life Much Harder for U.S.
Workers [https://www.employmentlawblog.info/2017/02/a-puzder-led-labor-department-would-
make-life-much-harder-for-us-workers.shtml]

Justin M. Swartz, O&G Employment Law Blog, February 8, 2017

Continue reading [https:/Awww.employmentlawblog.info/2017/02/a-puzder-led-labor-department-would-make-
life-much-harder-for-us-workers.shtml]
Stalled Ovériinie Ralés Wilf Part MUS. Workels, inclitdingtrunip Voters

[https://www.employmentlawblog.info/2017/01/stalled-overtime-rules-will-hurt-all-us-workers-
including-trump-voters.shtm1]

Justin M. Swartz, O&G Employment Law Blog, January 19, 2017

Continue reading [https:/Awww.employmentlawblog.info/201 7/01 /stalled-overtime-rules-will-hurt-all-us-

workers-including-trump-voters.shtml]

New York Attorney General Says Domino's Pizza Is "Joint Employer" in Wage
Theft Scheme [https://www.employmentlawblog.info/2016/06/new-york-attorney-general-says-
dominos-pizza-is-joint-employer-in-wage-theft-scheme.shtm]]

Justin M. Swartz and Michael Litrownik, O&G Employment Law Blog, June 3, 2016

Continue reading [https://www.employmentlawblog.info/2016/06/new-york-attorney-general-says-dominos-
pizza-is-joint-employer-in-wage-theft-scheme.shtml]

Overtime Class of Duane Reade Assistant Store Managers Conditionally
Certified [https://www.employmentlawblog .info/2012/01/overtime-class-of-duane-reade-assistant-
store-managers-conditionally-certified.shtml]

Justin M. Swartz, O&G Employment Law Blog, January 28, 2012

Continue reading [https://www.employmentlawblog.info/2012/01 /overtime-class-of-duane-reade-assistant-
store-managers-conditionally-certified.shtml]

FLSA Collective Action Notice Issues
Justin M. Swartz and Juno Turner, Labor & Employment Law, Section of Labor and Employment Law,
American Bar Association, Winter 2013, Volume 41, Number 2

The Epidemic Of Employer Misclassification Of Employees As Independent
Contractors Under The Fair Labor Standards Act, And The Courts' Response

Justin M. Swartz, and Mariko Hirose, and contributions by Piper Hoffman, 2009

The Fair Labor Standards Act (FLSA)’s compensation requirements, such as minimum wages and
overtime pay, apply only to “employees.” Chao v. Mid-Atl. Installation Servs., Inc., 16 F. App'x 104, 105
(4th Cir. 2001). Employers can get around these requirements and lower their tax bills at the same time
by classifying workers as “independent contractors” instead of “employees.” Employers classify as
independent contractors many workers who do not meet the legal definition: the Department of Labor
estimates that up to 30% of U.S. employers misclassify workers. Courts have found rampant violations
across certain industries.

PDF file (79.06 KB) [/file/108/download?token=Pv2hZO5W]
EEOC ConniiftteOReviews Workplace Diversity fxs 7° Page tt of St

Justin Swartz and Rachel Bien, Section of Labor & Employment Law, American Bar Association, Vol. 35,
Number 4, Summer 2007

Few doubt the merits of diversity in the workplace. Indeed, a host of organizational leaders from chief
executive officers to top military brass have recently touted the importance of a diverse labor force. As
a result, an entire industry has emerged, geared toward eradicating workplace inequality.

Many thoughtful ideas have made their way onto "best practices" lists that identify methods to increase
the representation of historically underrepresented groups in corporations and firms. (See, e.g., Equal
Employment Opportunity Committee Diversity Task Force web page, which links to several lists of "best
practices," http://apps.americanbar.org/dch/comadd.cfm?com=LL104000&pg=2
[http://apps.americanbar.org/dch/comadd.cfm?com=LL104000&pg=2]

Despite all of this attention, however, the challenge of actually achieving diversity remains. As
Alexandra Kalev, Frank Dobbin, and Erin Kelly wrote in a recent article examining the effectiveness of
employers’ efforts to promote diversity, "We know a lot about the disease of workplace inequality, but
not much about the cure." "Best Practices or Best Guesses? Assessing the Efficacy of Corporate
Affirmative Action and Diversity Policies," 71 Am. Soc. Rev. 589, 590 (August 2006).

At the 2007 National Conference on Equal Employment Opportunity Law in Charleston, South Carolina,
the Section's Equal Employment Opportunity Committee (EEOC) presented two panels that focused on
efforts to increase diversity in private sector workplaces, including law firms. The consensus that
emerged from both panels was clear: truly overcoming inequality in the workplace requires more than
changing hearts and minds. It demands a structural, top-down approach with incentives for meeting
concrete diversity goals.

PDF file (177 KB) [/file/41 /download?token=TAzIxSiq]

Ethics Corner: Third Circuit Vindicates Plaintiff's Attorney
Justin M. Swartz and Cara E. Greene. July, 2007. Ethics Corner is a regular contribution by the ABA,
Labor & Employment Law Section’s Ethics and Professional Responsibility Committee.

The Third Circuit recently overturned a district court order disqualifying a plaintiff's attorney who had
conducted an ex parte interview of the defendant's administrative assistant. EEOC v. HORA, Inc., No.
05-5393, 2007 U.S. App. LEXIS 15705 (3d Cir. June 29, 2007) (unpublished decision). Characterizing the
disqualification as “draconian,” the Circuit held that the district court abused its discretion because the
lawyer did not violate any ethics rules, and, even if she had, there was no prejudice to the defendant.

The plaintiff's lawyer, Jana Barnett, represented Manessta Beverly in a sex harassment and retaliation
case against a Days Inn franchise and its management company. During discovery, Barnett conducted
an ex parte interview of Debbie Richardson, an administrative assistant at the Days Inn. The district
court disqualifidd Barheat Yo? Gorrdaeting REAR Meh Findihg harehe woiateePPetmSyivania Rules of

Professional Conduct (“PRPC”) Rules 4.2, 4.4, and 5.7.

The Third Circuit reversed, holding that Barnett did not violate Rule 4.2 because the administrative
assistant was not a member of the organization with whom ex parte contact was forbidden. The Third
Circuit recently overturned a district court order disqualifying a plaintiff's attorney who had conducted
an ex parte interview of the defendant’s administrative assistant.

PDF file (30.38 KB) [/file/131/download?token=7Jd6iivo]

Can Law Firm Partners Sue The Firm For Employment Discrimination?
Employment attorneys Wayne Outten and Justin Swartz. This article originally appeared in Law Journal
Newsletters’ Law Firm Partnership & Benefits Report, February 2004. For more information, visit
www.ljnonline.com [http:/Awww.ljnonline.com] .

This article will first discuss reasons that law firms, especially large firms, are susceptible to
discrimination suits by their partners. Next, it will explain two threshold requirements for law firm
partners to sue their firms for employment discrimination. Both of these requirements turn on whether
certain partners are deemed employees. Third, the article will discuss the Supreme Court’s Clackamas
decision and lower court decisions that preceded Clackamas but used similar analyses. Finally, it will
note that,under some federal and state laws, law firms are vulnerable even if their partners are not
deemed employees. Discussion of: reasons law firms may be susceptible to discrimination suits by
their partners; two required thresholds for filing such a suit; Supreme Court's Clackamas decision; and
finally a note on why some law firms are vulnerable even if their partners are not deemed employees.
PDF file (141.23 KB) [/file/134/download?token=7wgte9AK]

Retaliatory Counterclaims: Turning The Tables On The Overly Aggressive

Defendent

Authored by employment attorneys Justin M. Swartz, Tarik F. Ajami, and Mark R. Humowiecki. This
article sets forth the advantages and disadvantages of these different options and the basic legal
principles that are common to retaliatory counterclaims no matter what course you choose.

Twenty days after filing your class action complaint, you receive defendant's Answer. Curiously, not
only does the company deny each and every allegation, it also asserts counterclaims alleging that it is
entitled to the disgorgement of salary paid to the named plaintiff because of his “crude, improper, and
disruptive conduct” while an employee. Not only is this counterclaim entirely baseless as a legal and
factual matter, it is also a form of retaliation against the plaintiff that aims to intimidate him and other
employees from enforcing their rights.
Recently, we haversben 2 pate Ot frivolous retaltb hy GountalehinGsesertae agairist out clients in

both individual and class employment actions. Such counterclaims present an opportunity for the
smart plaintiff's attorney to take the offensive with respect to her adversary and to appear the more
reasonable party before the court (while also showing how nefarious her adversary is). Your options for
responding to such counterclaims are myriad. Factors such as the strength of the counterclaim, the
nature of the underlying litigation, the actual chilling effect of the retaliation, and the dispositions of the
adversary and the judge will dictate the most appropriate strategy.

You may simply amend the complaint to assert a retaliation claim or seek to convince the opposing
counsel to withdraw the counterclaims. Alternatively, you may want to aggressively litigate the
retaliation from the beginning by moving to dismiss the counterclaims or even seeking to enjoin further
retaliation and to impose other measures to repair the chilling effect of the retaliation. This article sets
forth the advantages and disadvantages of these different options and the basic legal principles that
are common to retaliatory counterclaims no matter what course you choose.

PDF file (70.85 KB) [/file/146/download?token=yDI-hHBx]

t Back to top

Awards & Recognition

e 2016-2021: Selected to Best Lawyers®
e 2019-2020: Legal 500 United States Recommended Labor and Employment Lawyer

e 2019: Named "Lawyer of the Year" by Best Lawyers® for: Litigation - Labor and Employment, New
York City

e 2018-2020: Lawdragon 500 Leading Plaintiff Employment Lawyers
e 2019: Lawdragon 500 Leading Lawyers
® 2013-2020: Selected to Super Lawyers

e 2011-2012: Recognized as a Rising Star by Super Lawyers

New York, NY [/law- Washington, DC San Francisco, CA

firm/locations/new-york] [/law- [aw-firm/locations/san-
firm/locations/washington- francisco]

(212) 209-0672 de]

(415) 712-2759
685 Third Avenieies€ 1:10-cv-05595-SDA abayesosisog44-7 Filed 12/07/20 Pagad Géliférnia Street

25th Floor 601 Massachusetts 12th Floor
New York, NY 10017 Avenue NW San Francisco, CA 94111
Suite 200W

Washington, DC 20001

© 2020 Outten & Golden LLP — Attorney Advertising
/ Contact Us [/contact] / Site Map [/sitemap] / Disclaimer [/disclaimer] / Privacy Policy [/privacy-policy]
/ Who We Represent [/who-we-represent]
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 15 of 31

Hey S.I., what’s happening? Subscribe to SILive.com!

 

 

Advertisement

East Shore

Lawsuit accuses Staten Island car wash of
wage, labor law violations

Updated Mar 04, 2019; Posted Mar 11, 2013
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 16 of 31

 

According to the lawsuit, Clean Touch Car Wash in Grant City and its owner, Joseph Scanni of Charleston, didn't pay
workers minimum wage, dipped into their tips, didn't pay overtime hours and didn't keep proper records for their
employees.

By John M. Annese |_ annese@siadvance.com

 

STATEN ISLAND, N.Y. -- Two car wash workers have teamed up with an immigrant
rights group to start a class action lawsuit against their Grant City employer, alleging a
host of wage and labor law violations.

According to the lawsuit, Clean Touch Car Wash at 2093 Hylan Blvd. and its owner,
Joseph Scanni of Charleston, didn’t pay the workers minimum wage, dipped into their
tips, didn't pay overtime hours and didn’t keep proper records for their employees.

Advertisement
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 17 of 31

The lawsuit, filed by Ovidio Lopes Morales and Mateo Lares Michocoj, was filed in
Brooklyn Federal Court late last month. They're being represented by activist group
Make The Road New York, and attorney Justin M. Swartz, of Outten & Golden LLP in
Manhattan.

Advertisement

In an interview with the Advance, Swartz wouldn't discuss the two workers’ citizenship
status, stating instead, “That’s not relevant to our claim ... Whether or not somebody
is undocumented, they’re covered by the wage and labor laws.”

Scanni did not return messages seeking comment.

The lawsuit comes on the heels of a campaign by Make the Road, another advocacy
group, New York Community Groups, and a retail workers union, that centers on
working conditions for car wash employees citywide.
In a written statement Make the ROAM ltWerfalia DIE! *P hig Ww suiPStidws that

car wash workers in New York will no longer stay silent in the face of wage theft. Car
wash employees, who are exposed to harsh chemicals and work under difficult
conditions, will fight to hold owners accountable and demand fair wages and benefits
and dignity on the job.”

Lares worked with Clean Touch for four years, until he was fired in 2009, while Lopes
was employed there from 2000 until April of last year, according to the lawsuit.

The lawsuit claims that Clean Touch and Scanni made the two employees work more
than 40 hours a week, and often more than 10 hours a day, without proper time-and-a-
half pay. On slow days, the company would send them home with only one or two
hours pay, even though law requires they must be paid “four hours minimum call-in

pay.”

Swartz said they were paid $5 an hour plus tips. Except, according to the lawsuit, their
tips were divvied up among other workers, including managers and cashiers, “who are
not regularly or customarily eligible to receive customer gratuities,” the lawsuit claims.
The state’s minimum wage for Lares and Lopes should have been $7.15 an hour from
2007 to July 2009, then $7.25 an hour after July 24, 2009, the lawsuit states.

The lawsuit also alleges Clean Touch failed to keep proper records, or provide wage
notices in either English or the workers’ primary language, Spanish.

Follow

@siadvance

 

on Twitter

Note to readers: if you purchase something through one of our affiliate links we may earn a commission.

Around the web

Research Health Care Plans. Find The Best Plan For You

Yahoo Search | Sponsored
Research Fitfanciar Advisor Conipanias! Rétire OF Your Térm$20¢ 19 of 31

Yahoo Search | Sponsored

We Ranked These Beautiful Women - Who Is #1?

AllGoodWedding | Sponsored

Search For Photo Holiday Cards. Send Cheer This Season With Custom
Holiday Cards

Yahoo Search | Sponsored

Research Financial Planning Companies. Retire On Your Terms.

Yahoo Search | Sponsored

Search The Best Mattress of 2020. Mattresses That Will Make You Sleep Like A
Log

Mattresses | Yahoo! Search | Sponsored

Research Health Plan Coverage. Plans For Any Budget. Get Covered
Today

Yahoo Search | Sponsored

Getting this Treasure is impossible! Prove us wrong

Hero Wars | Sponsored

Research Chronic Plaque Psoriasis Symptoms

Yahoo Search | Sponsored

Search Chronic Plaque Type Psoriasis

Yahoo Search | Sponsored
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 20 of 31

See Why Vets Are Recommending This Fresh Food for Dogs.

Just Food For Dogs | Sponsored

Research GPS Vehicle Fleet Tracking. Here Are The Best Vehicle GPS Tracking
Devices

Yahoo Search | Sponsored

Former Yankees World Series champion calls it a career, announces retirement

Staten Island

MLB rumors: Yankees target Kevin Gausman’s market heating up

Staten Island

Registration on or use of this site constitutes acceptance of our User Agreement,

ADVANCE v/20)

LO CA L © 2020 Advance Local Media LLC. All rights reserved (About Us).
The material on this site may not be reproduced, distributed, transmitted, cached or
otherwise used, except with the prior written permission of Advance Local.

Community Rules apply to all content you upload or otherwise submit to this site.

‘Ad Choices
12/7/2020

HER
MAKE THE, eA ye

December 3, 2015
Source: New York Law Journal
Subject: Immigration

Type: Media Coverage

Parties Settle in Suffolk Sexual
Harassment Case

By Joel Stashenko

The federal Equal Employment Opportunity Commission and a
Long Island laundry have reached a $582,000 settlement ina
sexual harassment suit filed in 2012 by the federal agency on
behalf of eight former female employees.

The workers alleged that their supervisor at Suffolk Laundry
Services in Southampton touched them inappropriately, made
comments about their appearances and conditioned requests
for time off or for machine repairs with demands that the
women kiss him or sit on his lap.

The Eastern District suit, Equal Employment Opportunity
Commission v. Suffolk Laundry Services, 12-cv-409, also charged
that female employees who complained of their treatment

were either fired or had their hours changed as punishment.

The laundry service agreed to a four-year consent decree
barring discrimination, instituting new procedures and
mandating sexual harassment training.

Suffolk Laundry Services admitted no wrongdoing in entering

Intan tan enancant Anerran

Know Your Rights

https://maketheroadny.org/parties-settle-in-suffolk-sexual-harassment-case/

Case 1:10-cv-055OfarfsbDstttelinGottum Sextal 4atassmdnt ee] MAke/the RoaPagerckl Of 31

1/4
12/7/2020 Case 1:10-cv-055 Sfarfebstttelacottum sextial datassmdntlexde] MAKe/the RoaPagerci2 Of 31

HER
MAKE THE, eA ye

America, were represented by Nancy Trasande and Natasha
Lycia Ora Bannan of LatinoJustice PRLDEF, Elizabeth Joynes
of Make the Road New York and Kathleen Peratis and
Christopher McNerney, partner and associate, respectively, of
Outten & Golden.

EEOC attorneys Robert Rose, Nora Curtin, Adela Santos and
Sebastian Daniel Riccardi represented their agency.

The owner of Suffolk Laundry Services, Walter Smith, was
represented by several attorneys from Franklin, Gringer &
Cohen of Garden City, including partner Martin Gringer.

Fees for the plaintiffs’ attorneys will be paid out of the plaintiffs’
share of the $582,000 settlement, the decree stipulated.

The settlement was first reported by Newsday.

To view the original article, click here.

Back to Press Archives >

Know Your Rights

https://maketheroadny.org/parties-settle-in-suffolk-sexual-harassment-case/
12/7/2020 Case 1:10-cv-055 Sfarfebstttelacotum sextial datassmdntlexde] MAKe/te RoaPagercis Of 31

HER
MAKE THE, eA ye

 

f vy © B

https://maketheroadny.org/parties-settle-in-suffolk-sexual-harassment-case/ 3/4
12/7/2020 Case 1:10-cv-055 Sfarfebstttelacottum sextial datassmdntlexde] MAKe/the RoaPagerc of 31

HER
MAKE THE, eA ye

"re

Know Your Rights

https://maketheroadny.org/parties-settle-in-suffolk-sexual-harassment-case/ 4/4
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 25 of 31

Solidarity Against Racism and Police Violence - A Message from O&G [/solidarity-against-racism-
and-police-violence]

KNQIOU PUR RIGHTS: Coronavirus (COVID-19) and the Workplace [/know-your-rights-coronavirus-
covid-19-and-workplace]
Our Firm [/law-firm]

Mission Statement & Philosophy [/law-
firm/mission-statement-philosophy]

Home &]id PaRH Se (/BREMESMHAR Erecognition] / Pro Bono Awards

Commitment to Public Interest

Pro. Bono, Aw ar ds

[/commitment-equity-and-engagement]
Recognition [/recognition]

Pro Bono Awards [/law-

firm/recognition/pro-bono-awards] A Better Balance: Award of gratitude to Wayne N. Outten
Professional Recognition for his steadfast support of A Better Balance since its
[/recognition/professional-recognitidnpePtion, his ever-generous advice and insight, and for
his instrumental role in founding our Families at Work
Legal Clinic

May 2, 2011

Careers [/careers]

Locations [/locations]

American Bar Association Labor & Employment Law
Section's Perkins Award for Public Service
[http://Awww.americanbar.org/groups/labor_law/awards/frances_perkil
,2011

Legal Services NYC: Great appreciation for your valuable
pro bono assistance
December 7, 2010

The HIV Law Project: Distinguished Pro Bono Legal
Service Award to Outten & Golden
November 4, 2010

Labor & Employment Law Journal, Hofstra University
School of Law: Samuel M. Kaynard Award For Excellence
in the Fields of Labor & Employment Law to Wayne
Outten
Case 1:10-cv-05595-SDA  Daqeedoynizé ahd Honaryar sthoiy ideas, >*

ABOUT US

Our Firm [/law-firm]

accomplishments, keen legal acumen, and contributions
to the field of labor law."

Volume 27

March 18, 2010

A Better Balance: The Work and Family Legal Center:
Award to Outten & Golden for generous support and for
leadership on behalf of women and families

January 2010

Mission Statement & Philosophy [/law-

firm/mission-statement-philosophy]
Client Service [/client-service]

Commitment to Public Interest
[/commitment-public-interest]

Make the Road:Award to Outten & Golden in Recognition
for Tireless Work to Achieve Historic Victory of The Wage
Theft Protection Act of 2010, Make the Road New York
2010

2010

Commitment to Equity and Engagement
[/commitment-equity-and-engagement] MFY Legal Services:Partner in Justice Award to Wayne

Recognition [/recognition]

Pro Bono Awards [/law-

N. Outten in recognition of exemplary pro bono service
and commitment to ensuring equal access to justice for
all

firm/recognition/pro-bono-awards] 2010

New Yor lOafessign2! Recognition

Washington, D San Francisco, CA

C
firm/locatide@neqnition/professional-recognisigeghool of Law PILA: Honors Wayne Quttan NMABLN s/san-

(212) SY RaM careers]

685 Thietakionad/locations]
25th Floor
New York, NY 10017

firmAintitiemeheshGeromunity Leader Agyarei0] 0
dc]

The Legal Aid Society: Award to Outen Geld In
(2028884 /Ftin Of Outstanding Pro BoRS&Hce ns Breet

601 Massacrus Giety And Its Clients 12th Floor

Ave Sianet 23. 2007 San Francisco, CA 94111
Suité ’

Washington, DC 20001

© 2020 Outten & Golden LLP — Attorney Advertising
/ Contact Us [/contact] / Site Map [/sitemap] / Disclaimer [/disclaimer] / Privacy Policy [/privacy-policy]

/ Who We Represent [/who-we-represent]
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20" Page 240-31...

 
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 28 of 31

OUR SUPPORTERS

Thank you to our 2014 supporters.
$500,000 AND UP

Hagedorn Foundation

New York City Department
of Youth & Community
Development

New York State Education
Department

Robin Hood Foundation
Single Stop USA

$250,000 - $499,999
American Red Cross of Greater NY

New York State Department of Health /
Community Service Society

New York City Department of
Education / United Way of
New York City

New York State Department of State

New York State Office of Temporary
and Disability Assistance

Project Vote

$100,000 - $249,999

Center for Community Change

Center for Popular Democracy

Consortium for Worker Education

Cricket Island Foundation

Donors Education Collaborative in the New York
Community Trust

Ford Foundation

Fund for Public Health in New York

Interest on Lawyer Account Fund of the State of
New York

Katharine S. and Axel G. Rosin Fund of the
Scherman Foundation

Make the Road Action Fund

Nathan Cummings Foundation

New York City Council

New York State Assembly

New York State Health Foundation

New York State Office of Court Administration

New York Women’s Foundation

Pinkerton Foundation

Retail, Wholesale and Department Store Union

Rockefeller Family Fund

RTS Family Foundation

Tony Mazzocchi Center for Health, Safety and
Environmental Education

United States Citizenship and Immigration Services

United States Department of Labor

Wyckoff Heights Medical Center

Wyss Foundation

$50,000 - $99,999

Altman Foundation

Peter and Carmen Lucia Buck Foundation / New York
Academy of Medicine

Deutsche Bank Americas Foundation

Immigrant Justice Corps Justice Fellowship

The LIFT Fund

Mertz Gilmore Foundation

National Institute for Occupational Safety and Health

New York City Communities of Color HIV/AIDS Coalition -
Public Health Solutions/Community Resource Exchange

New York Communities for Change

New York State Energy Research and Development
Authority

Paul Rapoport Foundation

Public Welfare Foundation, Inc.

Staten Island Foundation

Tides Foundation

Unitarian Universalist Veatch Program at Shelter Rock

Urban Youth Collaborative

William E. & Maude S. Pritchard Charitable Trust
Case 1:10-cv-05595-SDA Document 144-7 Filed 12/07/20 Page 29 of 31

$25,000 - $49,999

ACA Implementation Fund /
Community Catalyst / Community
Service Society

The Advocacy Fund

Alliance for a Greater New York
(ALIGN)

Atlantic Philanthropies / Community
Service Society

Hyatt Bass

Jessica Bauman & Ben Posel

Anne. E Delaney

Edward W. Hazen Foundation

Four Freedoms Fund

Hispanic Federation

J.M. Kaplan Fund

Liberty Hill Foundation

Main Street Alliance

Mary J. Hutchins Foundation, Inc.

Merck Family Fund

National Association of Latino
Elected and Appointed Officials
Educational Fund

National Council of La Raza

New World Foundation

New York State Trial Lawyers
Association

NYC Service

Public Interest Projects

Public Policy and Education Fund

Robert Sterling Clark Foundation, Inc.

Robert Wood Johnson Foundation

Scherman Foundation

Wachs Family Fund

$10,000 - $24,999

1199 SEIU United Healthcare Workers

Academy of Urban Planning

AIDS Center of Queens County

Alliance for a Just Society

Andrus Family Fund

Atlantic Philanthropies

Michael D. Baker Inc.

Calamus Foundation

Capital One, Community
Development Banking

Center for Public Interest Research -
Accelerate Change

Encore Fellowships Network Program

Equal Justice Works

Fitapelli & Schaffer LLP

Greater New York LECET Fund

KPS Capital Partners, LP

Lily Auchincloss Foundation

LIUNA, Local 79

Local Initiatives Support Corporation

Long Island Community Foundation

John McMonagle & Beatriz Cardenas

NALCAB - National Association for
Latino Community Asset Builders

New York City Coalition for
Educational Justice

Nonprofit VOTE

North Star Fund

O’Dwyer & Bernstein, LLP

16

Robert Wood Johnson Foundation /
Community Service Society

SEIU Local 32BJ

Vanessa Selbst

United Steelworkers District 4

United We Dream CUWD)

Virginia & Ambinder, LLP

Working Families Party

$5,000 - $9,999

Suresh Bhalla

Center for the Biology of Natural
Systems at Queens College

Communication Workers of America
- National

Abigail E. Disney & Pierre Hauser

Doctors Council SEIU

Laborers Eastern Region Organizing
Fund (LEROF)

LIUNA

M & T Charitable Foundation

Mason Tenders District Council

Jennifer & lan McAllister-Nevins

MirRam Group, LLC

Movement Strategy Center

New Jersey LECET

New York City District Council
of Carpenters

New York State Laborers-Employers
Cooperation and Education Trust

Outten & Golden LLP

Katrina E. Schaffer

UFCW International

United Federation of Teachers

$2,500 - $4,999

Amalgamated Bank

Asbestos, Lead & Hazardous
Waste Laborers Local 78

Joseph & Claude Audi

BerlinRosen

Cary Kane LLP

Community Health Care Association
of New York State

Fitapelli & Schaffer LLP

Elizabeth Gilmore

Harmon Foundation

Health Republic Insurance of New York

JEMB Realty Corp.

The Labor Institute

Matthew Marks Charitable Trust

Vincent McGee

Elizabeth Nevins & Jay Saunders

New York Immigration Coalition

New York State Higher Education
Services Corporation

Pazer, Epstein & Jaffe, P.C

Pitta Bishop Del Giorno & Giblin LLC

Progressive Cities

Rachel Tiven, Immigrant Justice Corps

Gregory Reimers & Carolyn Perry

Sacks & Sacks

Megan Sheetz & Trevor Price

United Steelworkers (USW)

Vladeck, Waldman, Elias &
Engelhard PC

$1,000 - $2,499

Madeline & Howell Adams

American Federation of Teachers

Amerigroup Corporation

Arturo Archila

Nancy & Herbert Baer

Benjamin & Susan Baxt

Angad Bhalla

Jennifer Brown

Bushwick School for Social Justice
(BSSJ)

Janet Carter

Chadbourne & Park LLP

Citi Community Development

Cohen, Weiss & Simon, LLP

CUNY Research Foundation

Fried, Frank, Harris, Shriver &
Jacobson LLP

Gorlick, Kravitz & Listhaus, PC

Julie L. Hirschfeld & Bennett A. Killmer

Kennedy, Jennik & Murray, PC

Steven Markowitz

Gerrish Milliken

New Society Fund

New York Administrative Employees,
CWA Local 1180

New York City Health and
Hospitals Corporation

New York State United Teachers

Joseph O'Doherty

Constance Packard

Raquel Palmer

Pelton & Associates, P.C.

Pritchard Family Foundation

Michael Rabinowitz & Elana Karopkin

Ridgewood Savings Bank

Anya Rous

Launa Schweizer & William Lienhard

Segal Consulting

Naomi Sobel & Diana Doty

Transport Workers Union Local 100

Nicholas R. Turner &
Theresa M. Trzaskoma

UFCW International, Region 1

UNITE HERE, Local 100

USW Local 15024

$500 - $999

ADCO Foundation

Daniel Loren Altschuler

Archer, Byington, Glennon &
Levine, LLP

Natalia Audi

Bob & Carolyn Axt

Benenson Capital Partners, LLC

Benevity Community Impact Fund

Berke-Weiss & Pechman, LLP

Block, O’Toole & Murphy

Campaign for Community Change

Alice Cheng & Chris Zelinsko

James Coates & Elisabeth H. Rhyne

Orla Coleman

Committee of Interns and Residents/
SEIU

Congressman Joseph Crowley

Ellen Davidson
Thank You foOMakingIMRN GS AAGGAla OGRNGIECES-7 Filed 12/07/20 Page 30 gage 1 of 2

November 18, 2010

Thank You for
Making MRNY'‘s 2010
Gala a Great
Success!

By Make the Road New York Staff / Make the Road New
York

eee ee eee ee ee hh

   

4

From left to right: singer Emilio Ross and gala honorees, MRNY Fasters for Just Immigration
Reform and Justin Swartz

Dear Friends,

On November 17, Make the Road New York celebrated our largest and most successful gala yet. We w
pleased te celebrate with 325 guests and the many event sponsers who made it such a memorable eve
helped us to raise $230,000 for MRNY's work with immigrant and working class New Yorkers.

We were delighted to honor Patrick O'Neill, Executive VP and Organizing Director of UFCW; Justin Sy
Partner at Cutten & Golden LLP; and seventeen of MRNY's members who, along with many supporte
elected officials and staff, held a 72-hour fast for immigration reform earlier this year.

Ail of the evening's courageous honorees have shown
resilience and determination to build DIGNITY,
COMMUNITY and POWER for NYC's low-income and
immigrant families, workers and students. Their work is
exemplary of the values MRNY promotes, and we were
proud to honor their achievements and their
commitment.

We wouid like to thank our generous guests and
sponsors. Thank you also to the many government
officials who came out to support MRNY:

Assemblyman Richard Gottfried
Assemblyman-Elect Francisco Moya
Public Advocate Bill de Blasio

 

http://www.maketheroad.org/article_print.php?ID=1445 4/26/2011
Thank You for MaRidgIMRN OSH OGAa DG Bicksst-7 Filed 12/07/20 Page 31 qage 2 of 2

Manhattan Borough President Scott Stringer

City Councit Speaker Christine Quinn

City Councit Member Brad Lander

City Council Member Diana Reyna

City Council Member Margaret Chin

City Council Member Jumaane Williams City Councit Member Gail Brewer

City Council Member Jimmy Van Bramer

City Council Member Daniel Dromm

and NYC Department of Housing Preservation and Development Commissioner Rafael Cestero.

2010 has been a tremendously successful year for our work, thanks to our many dedicated supporters.
move into 2011, we are counting on your support to continue our vital community organizing, educatio:
services work that promotes DIGNITY, COMMUNITY and POWER for all New Yorkers.

 

http://www.maketheroad.org/article_print.php?ID=1445 4/26/2011
